DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered. 
Status of the Application
Claims 1-8 and 10-13 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kries (British Medical Journal, 1999, vol. 319, pages 147-150) and Chow (US 20120171166 A1) in combination and as evidenced by Asakuma (European Journal of Clinical Nutrition; 2008, 62, 488-494). 
Determining the scope and contents of the prior art
Kries discloses that the risk of obesity can be reduced by breast feeding (i.e.; the administration of Human milk) and has a protective factor against the development of obesity (excessive fat mass accumulation) (equivalent to adiposity rebound as defined by the instant specification, page 9, lines 28-29-as the point in the development of an individual where BMI begins to rise after infancy) (see abstract).  Kries discloses that overweight children have a high risk of being overweight in adulthood and therefore are also at risk from the associated health complications such as hypertension and coronary heart diseases (page 147, col 1 and 2). Furthermore, Kries discloses that breast milk feeding is the most attractive approach for the effective prevention of obesity (page 147, col 1 and 2; pages 149-150).
The Examiner notes that human breast milk comprises at least one fucosylated oligosaccharide, such as 2’ fucosylated lactose, 3FL, LNFPII; at least one fucosylted oligosaccharide comprising 2’ fucosyl-epitope (such as 2’ FL), alpha 1,2 linkage (such as LNFPI) and at least one N-acetylated oligosaccharide such as LNT, LNnT  (as evidenced by Asakuma, Table 1 and 2; page 492). As evidenced by Asakuma human breast milk comprises at least one fucosylated oligosaccharide in an amount of 0.02-10wt%, for example, 3FL on day 1 (0.26/7.597x100=~3.42wt% on day 1 and N-acetylated oligosaccharide LNnT =~0.40/7.597x100=5.26 wt% and therefore total amount =8.68wt% and ratio = 3’FL: LNnT= 1:1.54) (reads on the instant claim limitation) (as evidenced by Asakuma, Table 1 and 2; page 492).  Further, since Kries teaches breast milk, precursor of human milk oligosaccharide such as fucose, silylated oligosaccharides are expected to be present in the breast milk composition. 
With regard to the limitation of claims “in an amount effective to increase colonic propionate”-The examiner notes that the instant specification describes as 5 wt% of HMO’s in a ratio of 1:1 increases SCFA or 0.1-10wt% in ratio 1:10 to 12:1  (paragraphs 0172-0186, example 2 and instant claims 1 and 8) and thus considered as effective amount. Since the cited prior art teaches treating same disease comprising administering to infants and young child same composition (through breast feeding) comprising same amount  with same wt% and in ratio as in the instant specification and claims, the amount administered through the breast feeding by the cited prior art is also expected to increase the colonic propionate. 
The Examiner notes that breast milk is encompassed by the definition of nutritional composition of the instant claims as it nourishes a subject.

    PNG
    media_image1.png
    84
    420
    media_image1.png
    Greyscale
   
The Examiner also notes that breast milk is encompassed by the definition of baby food of the instant claims as it is of nutritional use by infants or young children during the first years of life.

    PNG
    media_image2.png
    54
    425
    media_image2.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
The difference between applicant’s claimed method and the method taught by Kries is that Kries does not teach that the human breast milk may comprise additional oligosaccharides such as GOS, FOS etc. and a prebiotic in an amount of 103 to 1012 cfu/g and population of patient as born by C-section. 
Resolving the level of ordinary skill in the pertinent art
With regard to the limitation of population of patient (infant or young child) as born by C-section- Kries teaches that the risk of obesity can be reduced by breast feeding (i.e.; the administration of Human milk) to all infants, i.e. born naturally or by C-section and has a protective factor against the development of obesity (excessive fat mass accumulation). Thus based on the guidance provided by Kries, it would have been prima facie obvious to a person of ordinary skill in the art that all infants born by natural or C-section may be benefitted by breast feeding. 
With regard to the difference of additional oligosaccharides such as GOS, FOS etc. and a prebiotic in an amount of 103 to 1012 cfu/g. This deficiency is cured by Chow.
Chow teaches pediatric compositions that contain human milk oligosaccharides such as 2’FL, LNnT and at least one of GOS or FOS, prebiotic and a protein source, such as soy and/or an lecithin as an emulsifier can be useful as supplements for infants, and children, who have or are at risk of developing various disorders and diseases later in age or generally affects adults, e.g., infections or immune deficiencies, and who need to develop and/or maintain proper gut flora and for promoting intestinal barrier integrity (see paragraphs 0002-0009, 0011, 0012, 0109, 0127, 0142-0144, see examples 6-10).  Furthermore, Chow teaches that the composition can be a synthetic child formula (paragraphs 0037-0040) and in addition to HMO, GOS, FOS may contain probiotic for promoting the growth of microbiota in the gastrointestinal tract of infants (paragraphs 0086-0090) in an amount of 103 to 1012 cfu/g. Paragraph 0091 teaches a preferred embodiment of nutritional composition comprising a prebiotic, first oligosaccharide FOS and/or GOS in combination with second oligosaccharide having at least one HMO (human milk oligosaccharide) such as 2’FL, 3’FL, LNnT etc.. 
Thus based on the guidance provided by Kries and Chow, it would have been prima facie obvious to one having ordinary skill in the art, at the time of the effective filing date, to prevent a later in life health disorder, such as obesity, hypertension, cardiovascular diseases etc., by preventing premature adiposity rebound comprising administering an infant or young child human milk oligosaccharide (HMO) in the form of breast milk or other nutritional composition forms comprising HMO with 2’FL, 3’FL, LNnT, GOS, prebiotic, soy and lecithin. This is because Kries specifically teaches that human breast milk comprising fucosylated oligosaccharide, LNnT prevents obesity and related disorders such as hypertension in later age and thus a person of ordinary skill in the art would have a reasonable expectation of success that the composition such as taught by Chow comprising HMO comprising 2’FL, 3’FL, LNnT, GOS, prebiotic, soy and lecithin may offer same benefit as taught by Kries. Further, Chow teaches that the composition comprising HMO, GOS, FOS, prebiotic, soy and lecithin maintains healthy gut flora and promotes intestinal barrier integrity which prevents various disorders and diseases later in age or generally affects adults, e.g., infections or immune deficiencies. Thus given beneficial effect of preventing adult age diseases as taught by Chow, a person of ordinary skill in the art would have been motivated to combine it with teachings of Kries and made a nutritional composition comprising HMO with GOS, FOS, prebiotic, soy and lecithin to prevent adiposity rebound and other obesity related adult disorders such as hypertension.   
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Kries teaches that the risk of obesity can be reduced by breast feeding (i.e.; the administration of Human milk) and has a protective factor against the development of obesity.  Kries further teaches that overweight children have a high risk of being overweight in adulthood and therefore are also at risk from the associated health complications such as hypertension and coronary heart diseases and breast milk feeding is the most attractive approach for the effective prevention of obesity and related disorders. Chow teaches pediatric compositions that contain human milk oligosaccharides such as 2’FL, 3’FL, LNnT, at least one of GOS or FOS, prebiotic, soy and lecithin can be useful as supplements for infants, and children, who have or are at risk of developing various disorders and diseases later in age or generally affects adults, e.g., infections or immune deficiencies, and who need to develop and/or maintain proper gut flora and for promoting intestinal barrier integrity
 So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the composition comprise GOS, prebiotic, soy and lecithin in addition to 2’FL, 3’FL and LNnT by combination of above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-8, 10-13 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-14 and 16-21 of copending US application 16071731; claims 1-16, 18 and 23 of copending US application 16071729; claims 1-12 of copending US application 16071736; and claims 1-3, 6, 8-11, 13, 15, 20-26 of copending US application 16071696.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to a process of reducing and/or avoiding excessive fat mass accumulation administering a composition and co-pending applications 16071731, 16071729, 16071736 and 16071696 are drawn to a process of preventing a later in life health disorder by preventing adiposity rebound or to a process of reducing and/or avoiding excessive fat mass accumulation and preventing adiposity rebound or reducing or controlling food intake comprising administering a composition which reads on all limitations of the composition of the instant claims.  
The difference of wording, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of copending applications.  For the foregoing reasons, the instantly claimed process is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Response to Applicants’ Arguments
Applicant’s remarks and affidavit, filed 06/01/2021 have been fully considered but not found persuasive.
 	Applicant argues that the cited prior art is silent about treating an infant born by C-section. Applicant argues that Kries teaches impact of breast feeding on the risk of obesity or overweight in children at the time of entry to school and completely silent about an infant born by C-section.  Applicant didn’t argue over the ODP rejection. 
This is not found persuasive and the instant claims are obvious in view of the cited prior art. This is because Kries did not restrict breast feeding to a particular infant but to any baby born by vaginal or C-section birth. Kries teaches that the risk of obesity can be reduced by breast feeding (i.e.; the administration of Human milk) to any baby and has a protective factor against the development of obesity.  Kries further teaches that overweight children have a high risk of being overweight in adulthood and therefore are also at risk from the associated health complications such as hypertension and coronary heart diseases and breast milk feeding is the most attractive approach for the effective prevention of obesity and related disorders. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art that breast milk feeding prevents or treat obesity, fat mass accumulation and benefit is offered to all babies independent of their type of birth. Kries’s teaching of impact of breast feeding on the risk of obesity or overweight in children at the time of entry to school includes any infant at risk of obesity born by any method. Further, breast feeding is done with infant or a young child even when the data of correlation is collected later in life. Asakuma is an evidence to provide content of the breast milk, whereas Chow is provided as a reference that teaches a pediatric compositions that contain human milk oligosaccharides  (breast milk components) such as 2’FL, 3’FL, LNnT, at least one of GOS or FOS, prebiotic, soy and lecithin can be useful as supplements for infants, and children, who have or are at risk of developing various disorders and diseases later in age or generally affects adults, e.g., infections or immune deficiencies, and who need to develop and/or maintain proper gut flora and for promoting intestinal barrier integrity. Further, affidavit only argued but provided no evidence of any unexpected result. 
The ODP rejection is also maintained.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623